department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend t name of organization name of scholarship program city state grant amount y grant amount dear we have considered your request for advance approval of a grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you t were recagnized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation as defined in sec_509 will operate a grant-making program identified as u your request states that t that will be awarding scholarships to eligible individuals to be used for study at secondary and post-secondary educational_organization as defined in sec_170 of the code including high schools preparatory schools colleges and universities both private and public-supported the purpose of the scholarships shall be to provide financial assistance to eligible individuals who demonstrate financial need the amount of each scholarship will be designed to cover all or a portion of the tuition and fees books supplies room and board and equipment necessary for courses in instruction to ensure that qualified potential applicants receive information concerning the availability of the scholarships t intends to notify designated tepresentatives at v high schools and community organizations offering after- school or mentoring programs for at-risk teen agers in the v community and deliver applications to such designated representatives for distribution to eligible applicants in order to initially be eligible for a scholarship an applicant must i reside in the greater-v area or otherwise establish a substantial connection to the v community for example a student who was born in v and wishes to return to wo attend collage ii be from a low-income family or otherwise establish financial need and iii demonstrate strength of character and initiative in overcoming obstacles and hardships the scholarships awarded by the selection committee on an objective and non-discriminating basis in accordance with the following criteria the applicants shall be evaluated and q il il iv financial need academic achievernent and aptitude community service personal background and interviews with applicant and or facuity members and referral sources and leadership in determining the financial needs of the applicant the selection committee will consider among other things evidence of the applicant's ability to meet the expenses of the selected educational_institution the selection committee may also consider the ability of relatives of the applicant to pay such educational expenses or such other sources of financing as the selection committee may consider appropriate the selection committee may request supplemental information or verification of the financial circumstances describe in the application including without limitation a copy of the federal_income_tax return for the applicant and the applicant's parents for the immediately preceding tax_year an applicant the selection committee will consider among other things evidence of prior academic performance performance on tests of scholastic ability and aptitude and recommendations from previous or current instructors in evaluating the academic abilities of the selection committee shall initially be comprised of five members - two members of the board_of directors of t one staff member of t and two independent committee members in order to qualify to be on the selection committee the person must at a minimum have a college degree and demonstrate an interest in providing educational opportunities to disadvantaged individuals and a commitment to the selection of grant recipients on the basis of objective and nondiscriminatory criteria each of the five members of the selection committee was nominated by a member of the board_of directors of t nomination for a replacement member will be sought from the members of the board_of directors of t and will be considered based upon these same factors no member of the selection committee shall derive any private benefit directly or indirectly if certain potential recipients are selected over others no relative of a member of the selection committee or relative of any officer director trustee or substantial_contributor as defined in sec_507 d a of the code shall be eligible for financial aid from t no scholarship will be awarded to any individual who is considered a disqualified_person as defined in sec_4946 of the code if a vacancy arises in the selection committee the amount of the scholarships will be determined on an annual basis at the discretion of the selection committee t initially plans to award up to ten scholarships in an amount ranging between x and y per year however these amounts may change in future years and are subject_to the discretion of the selection committee in most cases the scholarship funds will be delivered directly to the educational_institution attended by the recipient such funds will be delivered after t receives a bill from the institution establishing that the recipient is attending the institution and is in good academic standing in some cases the scholarship funds may be delivered directly to the recipient such funds will be delivered only after the recipient provides evidence of enrollment a copy of the invoice s to be paid and all other information required fram the recipient by the selection committee in order to be eligible to renew or extend an existing scholarship a recipient must continue to be enrolled in an educational_institution must have furnished all required grade reports to t and must not have been placed on academic probation of suspension by the educational_institution as determined under the academic standards of the specific educational_institution t shall maintain case histories describing scholarship recipients including each recipient's name address the purpose of the award to the recipient the amount of each grant the manner of selection and the recipients’ relationship if any to officers board members or donors to t in addition t will maintain records of all information related to each individual grant including information obtained to evaluate the qualifications of potential grantees and all reports received pursuant to supervision procedures the selection committee will require semester reports detailing the course work each recipient has completed or has in progress from the educational_institution that the recipient is attending and to the extent applicable his or her performance in individual courses as indicated by the final grade in such course if a recipient does not receive a final grade with respect to a particular study eg the recipient is preparing a research paper or writing a doctoral thesis the selection committee will obtain a brief report on the progress of the paper or project on an annual basis which report must be approved by the faculty_member supervising the recipient or by another appropriate university official the selection committee will also require a final report upon the recipient's completion of study at the educationat institution all such reports must be verified by the educational_institution in those cases where the scholarship funds are delivered directly to the individual recipient if the selection committee received information including the submitted reports described above or the failure to submit such reports that all or any part of the scholarship funds are not being used in the furtherance of the scholarship purposes the selection committee shall take reasonable steps to investigate such information during the course of this investigation the selection committee shall withhold all further payments fo that recipient scholarship has been used for improper purposes the selection committee shall take all reasonable steps either to recover the diverted financial aid funds or to ensure the restoration of the diverted funds and the dedication of other scholarship funds held by the recipient for the intended purposes of the scholarship and shall withhold any further payments to the recipient after the selection committee becomes aware that a diversion may have taken if the selection committee determines that any part of a place until the recipient has assured the selection committee that further diversion will not occur and the selection committee has required the tecipient to take extraordinary precautions to prevent further diversions from occurring sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that gi ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nendiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the cade this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code ‘the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shail apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially fram those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this ‘etter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
